Citation Nr: 9922640	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This appeal arose from a November 1993 rating decision 
denying the veteran's claim for a permanent and total 
disability rating for pension purposes.

On September 16, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that a permanent and total 
disability rating for pension purposes was not warranted.  
The veteran appealed the Board's 1997 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  By order dated February 10, 
1999, the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion for remand.  Copies of the Court's order and 
the joint motion for remand are included in the veteran's 
claims file.


REMAND

In the aforementioned joint motion for remand it was 
indicated that the Board should remand the veteran's claim to 
the Regional Office (RO) as, at the time of a December 1996 
Department of Veterans Affairs (VA) neurologic examination of 
the veteran, 1984 hospital records had not yet been received 
and were not reviewed by the examiner.  In that joint motion 
for remand it was also noted that no opinion was given by the 
neurologist as to the extent of functional impairment of the 
brain and that, while the neurologist had recommended 
neuropsychological evaluation, a full battery test, and that 
the veteran's skull X-rays be repeated, these recommendations 
were not accomplished.

In the joint motion for remand it was also noted that the 
Board, in a September 1996 remand, had requested that an 
electroencephalogram (EEG), computerized tomography (CT) scan 
and magnetic resonance imaging (MRI) be conducted.  It was 
observed in the joint motion that there was no indication 
that the CT scan had been performed, and that, although the 
December 1996 VA neurologic examination report stated that 
the EEG and MRI had apparently been conducted, there was no 
report of the EEG in the record nor did it appear that the 
neurologist who conducted the examination reviewed the MRI 
report.

Pursuant to the Court order, the veteran's claim is being 
REMANDED to the originating agency to take the following 
action as quickly as practicable:

1.  The RO should obtain records of all 
of the veteran's VA treatment records 
dated subsequent to August 1993 as well 
as any non-VA treatment records not 
currently of record.  After any necessary 
releases have been signed, these records 
should be obtained and associated with 
the claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
neurologic examination in order to 
determine the nature and severity of all 
neurologic disorders, including the 
residuals of brain trauma.  All clinical 
manifestations should be reported in 
detail.  All necessary tests and studies, 
including a complete neuropsychological 
evaluation, CT scan and skull X-rays, 
should be accomplished.  If a copy of the 
veteran's December 1996 EEG report is 
unavailable, the veteran should also be 
scheduled for anther EEG. The examiner is 
requested to proffer an opinion as to the 
extent of functional impairment 
experienced by the veteran as a result of 
his neurological disorder(s).  A complete 
rationale for all opinions expressed 
should be provided.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.
3.  After any additional development 
deemed necessary by the RO has been 
performed, the RO should then 
readjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case which includes 
ratings of all the veteran's disabilities 
as well as consideration of the "average 
person" and "unemployability" 
standards, as appropriate.  See e.g., 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 
387, 389 (1992); and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  The veteran and 
his representative should then be given 
an appropriate opportunity to respond to 
any supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



